                 IN THE UNITED STATES BANKRUPTCY COURT
             NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION

 IN RE:                                      )
 H&B HOLDINGS, INC.,                         )
                                             ) CASE NO. 19-82417-CRJ11
 EIN: XX-XXX516                              ) CHAPTER 11
                                             )
      DEBTOR.                                )




         THIRD AMENDED CHAPTER 11 PLAN OF REORGANIZATION OF
                         H&B HOLDINGS, INC.,
                  DEBTOR AND DEBTOR-IN-POSSESSION




                                      MARCH 19, 2020




Stuart M. Maples
MAPLES LAW FIRM, PC
200 Clinton Avenue West, Suite 1000
Huntsville, Alabama 35801
(256) 489-9779 – Telephone
(256) 489-9720 – Facsimile
smaples@mapleslawfirmpc.com
Attorney for Debtor-in-possession




Case 19-82417-CRJ11       Doc 127 Filed 03/19/20 Entered 03/19/20 14:51:50   Desc
                           Main Document     Page 1 of 17
                 DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION
                            DATED MARCH 19, 2020

       In accordance with 11 U.S.C. §1124, H&B Holdings, Inc., debtor and debtor-in-possession
("Debtor") in the above-captioned Chapter 11 case, files this Plan of Reorganization dated March
19, 2020 (the "Plan"), in the United States Bankruptcy Court for the Northern District of Alabama,
Northern Division ("Bankruptcy Court" or "Court").

                                               I.
                                          DEFINITIONS

        The following terms shall have the following meanings unless the context otherwise
requires and, unless otherwise indicated, the singular shall include the plural. The definitions
contained in §§ 101 and 1101 of the Bankruptcy Code shall control unless different definitions are
stated herein, in which case the definitions as stated herein shall control for purposes of this Plan.

1.01   "Accounting Fees" means accounting and/or administrative management fees for
       preparing tax returns and other financial reports.

1.02   "Administrative Claim" means a claim for any cost or expense of administration of the
       Reorganization Case allowed under § 503(b) of the Bankruptcy Code, including without
       limitation any claim for the actual and necessary costs and expenses of preserving the
       Debtor's estate and all allowances of compensation or reimbursement of expenses to the
       extent allowed by the Bankruptcy Court.

1.03   "Allowed Amount" means the amount of any Allowed Claim.

1.04   "Allowed Claim" means:

       A.      Any claim in any Class:

               1.      proof of which has been filed with the Bankruptcy Court prior to the Bar
                       Date or which has been scheduled by the Debtor and not shown as disputed,
                       contingent, or unliquidated; and
               2.      to which no objection has been made within the Disclosure Statement or to
                       which no objection is filed within thirty (30) days of the date of the effective
                       date or which has been allowed by Final Order; or

       B.      Any Administrative Claim for which a motion or fee application has been filed and
               approved by the Court.

1.05   "Allowed Secured Claim" means a claim that is both an Allowed Claim and a Secured
       Claim.

1.06   "Allowed Unsecured Claim" means a claim that is both an Allowed Claim and an
       Unsecured Claim.

1.07   "Bankruptcy Code or Code" means Chapter 11 of Title 11, United States Code.

                                                 -2-

Case 19-82417-CRJ11          Doc 127 Filed 03/19/20 Entered 03/19/20 14:51:50                   Desc
                              Main Document     Page 2 of 17
1.08   "Bankruptcy Court" or "Court" means the United States Bankruptcy Court for the
       Northern District of Alabama, Northern Division.

1.09   "Bankruptcy Rule" or "Bankruptcy Rules" means one or more of the Federal Rules of
       Bankruptcy Procedure.

1.10   "Bar Date" means the date established by the Court as the deadline for filing all claims.
       Bar date for governmental claim holders in a Chapter 11 case is 180 days from the date of
       filing. Claims filed after the Bar Date, which are not otherwise Allowed Claims, will be
       disallowed and of no effect.

1.11   "Claim" means a claim or interest as defined by the Code.

1.12   "Class" means one of the classes of allowed claims or equity interests established by the
       Plan.

1.13   "Confirmation Date" means the date of the Confirmation Order becoming final.

1.14   "Confirmation Order" means the Final Non-Appealable Order of the Court determining
       that the Plan meets the requirements of the Bankruptcy Code and is entitled to
       confirmation.

1.15   "Court" means the United States Bankruptcy Court for the Northern District of
       Alabama, Northern Division.

1.16   "Debtor" means H&B Holdings, Inc.

1.17   "Disbursing Agent" means Harvey “Hank” R. Robbins, III.

1.18   "Effective Date" means thirty (30) days after the Confirmation Date.

1.19   "Filing Date" with respect to the Debtor means August 13, 2019, the date on which the
       case was commenced by the Debtor’s filing for relief under Chapter 11 of the Bankruptcy
       Code.

1.20   "Final Decree" means the Order entered by the Bankruptcy Court which closes the case.

1.21   "Final Order" means an order of the Court that has become conclusive of all matters
       adjudicated by such order and

       A.     that is not the subject of a pending appeal and for which the time to appeal or seek
       review or rehearing of such order has expired, or

       B.     that is the subject of a pending appeal but has not been stayed or as to which no
       supersedeas bond has been posted.

1.22   "IRS" means the United States Treasury, Internal Revenue Service.



                                               -3-

Case 19-82417-CRJ11         Doc 127 Filed 03/19/20 Entered 03/19/20 14:51:50                Desc
                             Main Document     Page 3 of 17
1.23   “Net Plan Profits” means net profits determined in accordance with generally accepted
       accounting principles consistently applied: (a) less administrative payments which are due
       on or before the date on which Net Plan Profits are being calculated; (b) less any payments
       required by this Plan, which are due on or before the date on which Net Plan Profits are
       being calculated, other than payments out of Net Plan Profits.

1.24   "Plan" means this Plan of Reorganization and any subsequent amendments.

1.25   "Post-Petition" means the Filing Date and the period after the Filing Date.

1.26   "Pre-Petition" means the period preceding the Filing Date.

1.27   "Priority Claim" means those expenses and claims which may be provided for under 11
       U.S.C. §§ 507 (a) (2)--(9) of the Code.

1.28   "Proponent" means Debtor.

1.29   "Pro-rata Share" means the same proportions that a given Allowed Claim within a Class
       bears to the total Allowed Claims of such class.

1.30   "Reorganization Case" with respect to the Debtor means the reorganization case under
       Chapter 11 of the Bankruptcy Code.

1.31   "Secured Claim" means a claim allowed as secured in the real or personal property of the
       Debtor.

1.32   "Unsecured Claim" means an allowed claim other than an Administrative Expense
       Claim, Priority Claim, or a Secured Claim.

                                  II.
          CLASSES AND CLASSIFICATIONS OF CLAIMS AND INTEREST

2.0    UNCLASSIFIED CLAIMS

       A.     Administrative Expense Claims. Administrative Expense Claims shall consist of
       all administrative expense claims of the Debtor’s Chapter 11 case as allowed pursuant to
       § 503(b) of the Code and given priority in accordance with § 507(a)(1) of the Code. These
       claims are divided into the following sub-categories:

              Maples Law Firm, P.C.: Debtor has incurred legal fees with the law firm of
       Maples Law Firm, P.C. relating to the firm’s representation of the Debtor in Bankruptcy.
       These legal fees, if approved by the Court, shall constitute an Administrative Expense
       Claim which is unimpaired and shall be paid either upon the Effective Date of the Plan or
       in a manner agreed upon by the Debtor and Maples Law Firm. The amount of professional
       compensation due at confirmation is estimated to be approximately $55,000.00.




                                               -4-

Case 19-82417-CRJ11         Doc 127 Filed 03/19/20 Entered 03/19/20 14:51:50                Desc
                             Main Document     Page 4 of 17
               Hall Tanner Hargett, P.C.: Employment of Hall Tanner Hargett P.C., as special
       counsel, is currently pending approval before the Court and is set for hearing March 25,
       2020. If approved, Hall Tanner Hargett, P.C. bills at an hourly rate according to their menu
       of services performed. These legal fees shall constitute an Administrative Expense Claim
       which is unimpaired and shall be paid in full as of the Effective Date of the Plan.

       B.      Tax Claims.

               (i)     The Allowed Tax Claim of the IRS.

               (ii)    The Allowed Tax Claim of the Alabama Department of Revenue.

2.01   UNIMPAIRED CLASSES

       All classes of claims are impaired under the Plan.

2.02   IMPAIRED CLASSES

       Class 1 – Allowed Secured of De Lage Landen Financial Services.
       Class 1 shall consist of the Allowed Secured Claim of De Lage Landen Financial Services
       (“De Lage”). A proof of claim has been filed for $28,424.16, accruing interest at 4.25%,
       per annum.

       Class 2 – Allowed Secured of First Metro Bank.
       Class 2 shall consist of the Allowed Secured Claim of First Metro Bank (“First Metro”).
       A proof of claim has been filed for $2,915,041.50, accruing interest at 5.00%, per annum.

       Class 3 – Allowed Secured of CB&S Bank.
       Class 3 shall consist of the Allowed Secured Claim of CB&S Bank (“CB&S”). A proof of
       claim has been filed for $1,165,786.91, accruing interest at 5.75%, per annum.

       Class 4 - Allowed Unsecured Claims.
       Class 4 shall consist of the Allowed Unsecured Claims of all other unsecured creditors.

       Class 5 – Equity Interest Holders.
       Class 5 shall consist of the equity position of Member Harvey F. Robbins, III in the Debtor.

                                  III.
         IMPAIRMENT AND TREATMENT OF CLASSES UNDER THE PLAN

        The Plan will be summarized by incorporation of pertinent portions. Other provisions of
the Plan are extremely important, especially Article I, Definitions. The Plan should be read in full.




                                                -5-

Case 19-82417-CRJ11          Doc 127 Filed 03/19/20 Entered 03/19/20 14:51:50                 Desc
                              Main Document     Page 5 of 17
3.0    TREATMENT OF UNCLASSIFIED CLAIMS

       A.       Administrative Expense Claims: This class shall consist of all administrative
expense claims of the Debtor's Chapter 11 case as allowed pursuant to § 503(b) of the Code and
given priority in accordance with § 507(a)(1) of the Code. This class is divided into the following
sub-classes:

              Maples Law Firm, P.C.: Debtor has incurred legal fees with the law firm of
       Maples Law Firm, P.C. relating to the firm’s representation of the Debtor in Bankruptcy.
       These legal fees, if approved by the Court, shall constitute an Administrative Expense
       Claim which is unimpaired and shall be paid either upon the Effective Date of the Plan or
       in a manner agreed upon by the Debtor and Maples Law Firm. The amount of professional
       compensation due at confirmation is estimated to be approximately $55,000.00.

               Hall Tanner Hargett, P.C.: Employment of Hall Tanner Hargett P.C., as special
       counsel, is currently pending approval before the Court and is set for hearing March 25,
       2020. If approved, Hall Tanner Hargett, P.C. bills at an hourly rate according to their menu
       of services performed. These legal fees shall constitute an Administrative Expense Claim
       which is unimpaired and shall be paid in full as of the Effective Date of the Plan.

       B.      Tax Claims.

                (i)  IRS: The IRS asserts a Priority Claim of $4,212.94. The Allowed Priority
                Claim of the IRS shall be paid in sixty (60) equal monthly installments,
                commencing sixty (60) days after the Effective Date of the Plan. Payment on the
                IRS Tax claim shall be $77.59 per month, at 4% interest, per annum.

                (ii) Alabama Department of Revenue: The Alabama Department of Revenue
                (“ADOR”) asserts Priority Claims in the total amount of $24,980.42. The Allowed
                Priority Claims of ADOR shall be paid in sixty (60) equal monthly installments,
                commencing sixty (60) days after the Effective Date of the Plan. Payment on the
                ADOR Tax claims shall be $460.05 per month, at 4% interest, per annum.

3.01   TREATMENT OF IMPAIRED CLAIMS

       Classified Claims:

       Class 1 – Allowed Secured of De Lage Landen Financial Services.
       Class 1shall consist of the Allowed Secured Claim of De Lage in the amount of $28,424.16.
       The De Lage collateral has been surrendered, satisfying the secured claim of De Lage. De
       Lage shall have 60 days from the Effective Date to file an unsecured deficiency claim.

       Class 2 – Allowed Secured of First Metro Bank.
       Class 2 shall consist of the Allowed Secured Claim of First Metro. It is anticipated that
       First Metro will continue to be serviced by the lease, or paid off by the sale of its real estate
       collateral owned by H&B Properties, LLC, a related non-filing entity.


                                                 -6-

Case 19-82417-CRJ11          Doc 127 Filed 03/19/20 Entered 03/19/20 14:51:50                    Desc
                              Main Document     Page 6 of 17
       Class 3 – Allowed Secured of CB&S Bank.
       Class 3 shall consist of the Allowed Secured Claim of CB&S. It is anticipated that CB&S
       will continue to be serviced by the lease, or paid off by the sale of its real estate collateral
       owned by H&B Properties, LLC, a related non-filing entity.

       Class 4 - Allowed Unsecured Claims.
       Class 4 consists of the Allowed Unsecured Claims of all other unsecured creditors. The
       Allowed Unsecured Claims of the unsecured creditors will be paid the net proceeds of the
       Derksen Claim. This gross claim less Administrative Expenses and Tax Claims.

       It is anticipated that the Derksen Claim may be worth $150,000.00—$300,000.00.

       Class 5 – Equity Interest Holders.
       Class 5 shall consist of the equity position of Member Harvey F. Robbins, III in the Debtor.
       The Member, or his assigns, will receive no equity distribution (other than salary) unless
       and until Class 4 is paid in full.

                                      IV.
                   PROVISIONS FOR REJECTION AND ASSUMPTION
                           OF EXECUTORY CONTRACTS

       To the best of Debtor’s knowledge, it is a party to one or more executory contracts. The
Debtor proposes to reject the existing executory contracts.

                                        V.
                          MEANS OF EXECUTION OF THE PLAN

5.01   Means of Implementation of the Plan.

       H&B Properties, LLC, which is funded by Mr. Robbins, cannot continue to pay the notes
without being paid the lease amount each month. At that time H&B Properties, LLC will lease
the property to a third party in order to reduce the monthly deficit or eliminate it altogether. In
addition, H&B Properties, LLC will assume both banknotes.

        The treatment operations are to be leased to C&T Sales, LLC for $15,000.00 per month,
subject to approval by this Court. The pallet operations will be leased to Pallet Repairs, LLC, (an
entity owned by Mr. Robbins) for $5,000.00 per month. The yard or “white” operations are being
negotiated to lease for approximately $8,500.00 per month to Lumber One.

        Debtor shall implement the terms of the Plan by executing all documents necessary. Debtor
shall also execute such additional documents as are necessary to comply with the terms of the Plan.
H&B Properties, LLC owns the property and equipment and has been and is currently paying both
Class 2 and Class 3, which totals $30,422.52 monthly. The property and equipment are collateral
for both notes. Debtor has not been paying the lease amount to H&B Properties, LLC which equals
the banknote amounts and does not appear that it will be able to.



                                                 -7-

Case 19-82417-CRJ11          Doc 127 Filed 03/19/20 Entered 03/19/20 14:51:50                   Desc
                              Main Document     Page 7 of 17
      The resulting leases will leave a shortfall to the secured lenders of $2,000.00 per month,
which will be funded by Mr. Robbins.

        Mr. Robbins has also agreed to fund the Derksen Claim, from which the net proceeds, (after
repaying Mr. Robbins for fees expended would be used to pay unsecured creditors pro rata. It is
anticipated that unsecured creditors would be returned from $100,000.00 to $250,000.00.

5.02 Execution of All Documents. The Plan authorizes the Debtor to execute all documents
necessary to carry out the terms of the Plan.

5.03 Objections to Claims and Allowances. No payment or distribution shall be made to the
holder of a claim against which an objection has been filed within thirty (30) days after the
Effective Date until any such objection to a claim has been determined by Final Order of the Court.
Disputed and unliquidated claims shall be estimated for purposes of voting and unless the Court
orders otherwise, payments to holders of contested claims that are subsequently allowed shall be
made in accordance with the terms of the Plan. Contest of claims shall be filed with the Court no
later than sixty (60) days after the Effective Date.

5.04 Retention of Assets. Except as provided for in the Plan or in the order confirming the
Plan, on the Confirmation Date the Debtor shall be vested with all of the property of the estate and
shall retain all property rights free and clear of all liens, charges, and other interests of the creditors.

                                     VI.
                  MODIFICATION AND CONFIRMATION OF THE PLAN

6.01 Pre-Confirmation Modifications. Debtor may propose modifications hereof at any time
prior to Confirmation without leave of this Court, upon such notice as may be required by this
Court. If such modification is made after acceptance hereof, this Plan as so modified shall be
deemed accepted by all holders of Claims and equity interests that have previously accepted this
Plan, provided that this Court finds that such modification would not materially and adversely
change the treatment of the holders of Claims or equity interests that have not accepted such
modification in writing.

6.02    Post-Confirmation Modifications.

        A.      Except as provided in Subsection B of this section, Debtor may modify this Plan
        after Confirmation only if this Court determines that this Plan as so modified meets all of
        the requirements for confirmation.

        B.     Notwithstanding Subsection A of this section, the Debtor may modify this Plan
        during the period between the Confirmation Date and the "substantial consummation,"
        provided that this Court determines only that such modification does not materially and
        adversely change the treatment of claims or equity interests but merely remedies a defect
        or omission or reconciles an inconsistency in or between this Plan and/or the Confirmation
        Order in such manner as may be necessary to carry out the purposes and effect hereof.



                                                    -8-

Case 19-82417-CRJ11            Doc 127 Filed 03/19/20 Entered 03/19/20 14:51:50                      Desc
                                Main Document     Page 8 of 17
6.03   Effect of Confirmation.

       A.     Upon Confirmation, the provisions hereof shall bind the Debtor and each holder of
       a Claim whether or not

              1.      the Claim of such holder is impaired hereunder or
              2.      such holder has accepted this Plan.

       B.      Except as otherwise provided herein or in the Confirmation Order, Confirmation
       vests all of the property of the estate in Debtor, free and clear of all claims.

       C.     Except as provided for in §1141(d)(5), Confirmation discharges the Debtor from
       any debt that arose before the Confirmation Date and any claim of a kind specified in
       §§ 502(g), 502(h), or 502(i) of the Bankruptcy Code, whether or not

              1.      a proof of claim is filed with respect thereto,
              2.      the debt appears in the schedules of liabilities filed by the Debtor,
              3.      the debt is allowed, or
              4.      the holder of such debt has accepted this Plan.

       D.      Confirmation shall constitute approval or ratification by this Court of the
       assumption or rejection of the Debtor' executory contracts and unexpired leases pursuant
       to Section IV hereof.

       E.      Confirmation shall constitute approval by this Court of all financing arrangements,
       leases, contracts, and other actions that the Debtor propose in the Disclosure Statement or
       herein, to enter into, make, or take in connection with implementation hereof, including the
       execution of any documents as of the Effective Date.

                                  VII.
              RETENTION, ENFORCEMENT, AND WAIVER OF CLAIMS

7.01 Pursuant to § 1123(b)(3) of the Code, the Debtor shall retain and may enforce any and all
claims of the Debtor except claims waived, relinquished, or released in accordance with the Plan.

7.02 No party in interest except the Debtor shall maintain or commence an action to recover a
preference as defined in § 547(b) of the Code after the Confirmation Order is entered.

7.03 Contests of claims shall be filed with the Court not later than thirty (30) days after the
Effective Date.




                                                -9-

Case 19-82417-CRJ11         Doc 127 Filed 03/19/20 Entered 03/19/20 14:51:50                  Desc
                             Main Document     Page 9 of 17
                                          VIII.
                               JURISDICTION OF THE COURT

8.01 Continuing Jurisdiction. The Court shall retain and have exclusive jurisdiction over the
Reorganization Case for the following purposes:
      A.      To determine any and all objections to the allowance of claims or interests;

       B.     To determine any and all applications for allowances of compensation and
       reimbursement of expenses and any other fees and expenses authorized to be paid or
       reimbursed under the Bankruptcy Code or the Plan;

       C.      To determine any applications or motions pending on the Effective Date for the
       rejection, assumption, or assumption and assignment of any executory contract and to hear
       and determine and, if need be, to liquidate any and all claims arising therefrom;

       D.     To determine any and all applications, adversary proceedings, and contested
       matters that may be pending on the Effective Date;

       E.     To consider any modification of this Plan and/or remedy any defect or omission or
       reconcile any inconsistency in any Order of the Court, to the extent authorized by the Court;

       F.      To determine all controversies, lawsuits, and disputes that may arise in connection
       with the interpretation, enforcement, or consummation of the Plan or that may involve or
       affect the value of assets of the Company administered by the Plan;

       G.      To consider and act on the compromise and settlement of any claim against or cause
       of action by or against the Debtor arising under or in connection with the Plan;

       H.     To issue such orders in aid of execution of the Plan to the extent authorized by
       § 1142 of the Bankruptcy Code;

       I.     To determine such other matters as may be set forth in any Order or Orders
       confirming the Plan or which may arise in connection with the Plan or any other Order or
       Orders confirming the Plan.

                                         IX.
                               MISCELLANEOUS PROVISIONS

9.01 Prior Court Orders. All prior orders entered by the United States Bankruptcy Court for
the Northern District of Alabama are hereby incorporated by reference, including their terms,
conditions, benefits, requirements, and obligations.


9.02 Cramdown. With respect to any class not accepting the Plan, the Proponents do hereby
request confirmation of the Plan pursuant to § 1129(b) of the Bankruptcy Code on the grounds that
the Plan does not discriminate unfairly and is fair and equitable with respect to each class of Claims
that are impaired.

                                                -10-

Case 19-82417-CRJ11          Doc 127 Filed 03/19/20 Entered 03/19/20 14:51:50                  Desc
                              Main Document    Page 10 of 17
9.03 Quarterly Fees. The Debtor will make its quarterly fees to the Bankruptcy Administrator
pursuant to 28 U.S.C. §1930. Debtor will continue to make these payments as required post-
petition.

9.04 Compliance with Tax Requirements. In connection with the Plan, the Debtor will
comply with all withholding and reporting requirements imposed by federal, state, and local taxing
authorities, and all distributions hereunder shall be subject to such withholding and reporting
requirements.


9.05 Retention of Liens. Each creditor whose claim is secured by a lien or mortgage on
property of the Debtor shall retain such lien or mortgage until such creditor’s claim is paid in full
according to the treatment proposed under the Plan, at which time the lien shall be released.

9.06   Employment and Payment of Professionals.

       A.      During the period between the Confirmation Date and the Effective Date, Debtor
       may

               1.      continue to avail itself of the services of professional persons whose
                       employment was approved at or prior to Confirmation in completing the
                       administration of this case and in the consummation and performance
                       hereof and

                2.     if necessary and with the approval of this Court, employ additional
                       professional persons to render such services.

       B.      With respect to services rendered and expenses incurred in or in connection with
       this case during such period by any such professional person, the professional person may
       render periodic billings therefore to the Debtor and the Debtor shall promptly pay the same,
       but each such payment shall be subject to review and approval by this Court as to the
       reasonableness thereof.


9.07 Notice of Hearing and Motions Post Confirmation. Upon confirmation of the Plan, all
of the motions, applications for compensation to professionals, and notices of such hearings shall
be limited to the Debtor, the Bankruptcy Administrator, and any party of interest directly affected
by such motion or application.

9.08 Satisfaction of Claims. The rights afforded in this Plan shall be in exchange for and in
complete satisfaction, discharge, and release of all Allowed Claims, liens, and encumbrances of
any nature whatsoever, including any interest accrued thereon from and after the Filing Date,
against the Debtor or any of its assets; and, except as otherwise provided herein, on Confirmation,
all such Allowed Claims against the Debtor or its assets and any other or further Allowed Claim
based upon any act or omission, transaction, or other activity of any kind or nature that occurred
prior to Confirmation are satisfied, discharged, and released.


                                                -11-

Case 19-82417-CRJ11          Doc 127 Filed 03/19/20 Entered 03/19/20 14:51:50                 Desc
                              Main Document    Page 11 of 17
9.09 Claims of Tidwell Construction Payable by Third Parties or Insurance.
Notwithstanding anything to the contrary in the Plan or Confirmation Order, Confirmation and
Consummation of the Plan shall not enjoin, discharge, preclude, limit or affect the rights of Jerry
Tidwell Construction, Inc. d/b/a Tidwell Construction from prosecuting and seeking collection of
any Claim against:

(i)     The Debtor provided any resulting judgment or settlement on the Claim will be paid by an
insurer or indemnitor of the Debtor, or from the proceeds of an insurance policy, including without
limitation any general commercial liability or D&O policy of insurance; or

(ii)     A non-debtor party, including without limitation any insurer or indemnitor of the Debtor,
or from the proceeds of any insurance policy, including without limitation any general commercial
liability or D&O policy of insurance.

Tidwell Construction shall not seek collection of any Claim from Property of the Debtor’s Estate
absent further Order of the Bankruptcy Court.

9.10 Claims of Aviagen Group, Inc. and its affiliates, including without limitation, Aviagen
North America, Inc., Aviagen, Inc. and Aviagen Turkeys, Inc.
Notwithstanding anything to the contrary in the Plan or Confirmation Order, Confirmation and
Consummation of the Plan shall not enjoin, discharge, preclude, limit or affect the rights of
Aviagen Group, Inc. and its affiliates, including without limitation, Aviagen North America, Inc.,
Aviagen, Inc. and Aviagen Turkeys, Inc. from prosecuting and seeking collection of any Claim
against:

(i)     The Debtor provided any resulting judgment or settlement on the Claim will be paid by an
insurer or indemnitor of the Debtor, or from the proceeds of an insurance policy, including without
limitation any general commercial liability or D&O policy of insurance; or

(ii)     A non-debtor party, including without limitation any insurer or indemnitor of the Debtor,
or from the proceeds of any insurance policy, including without limitation any general commercial
liability or D&O policy of insurance.

Aviagen Group, Inc. and its affiliates, including without limitation, Aviagen North America, Inc.,
Aviagen, Inc. and Aviagen Turkeys, Inc. shall not seek collection of any Claim from Property of
the Debtor’s Estate absent further Order of the Bankruptcy Court.

                                           X.
                                     CLOSING OF CASE

10.1 Procedure for Closing Case. If the Court concludes that a hearing on such motion would
be appropriate, such hearing shall be conducted upon notice only to the Debtor, the Bankruptcy
Administrator, and persons specially requesting notices at the hearing on confirmation.




                                               -12-

Case 19-82417-CRJ11         Doc 127 Filed 03/19/20 Entered 03/19/20 14:51:50                 Desc
                             Main Document    Page 12 of 17
       Respectfully submitted March 19, 2020.

                                                     Debtor and Debtor-in-possession
                                                     H&B HOLDINGS, INC.

                                                     /s/ Harvey F. Robbins, III
                                                     HARVEY F. ROBBINS, III, PRESIDENT
                                                     /s/ Stuart M. Maples
                                                     STUART M. MAPLES, COUNSEL FOR DEBTOR

MAPLES LAW FIRM, PC
200 Clinton Avenue West, Suite 1000
Huntsville, Alabama 35801
Tel: (256) 489-9779
Fax: (256) 489-9720
smaples@mapleslawfirmpc.com


                                  CERTIFICATE OF SERVICE

        I do hereby certify that on March 19, 2020, a copy of the foregoing document was served
on the following by Electronic Case Filing a copy of the same.

Richard Blythe
Bankruptcy Administrator
P.O. Box 3045
Decatur, AL 35602

All parties requesting notice

        I do hereby certify that on March 19, 2020, a copy of the foregoing document was served
on the following by mailing a copy of the same United States Mail, properly addressed and first-
class postage prepaid.

All parties on the matrix attached hereto

                                                     /s/ Stuart M. Maples
                                                     STUART M. MAPLES




                                              -13-

Case 19-82417-CRJ11             Doc 127 Filed 03/19/20 Entered 03/19/20 14:51:50          Desc
                                 Main Document    Page 13 of 17
Label Matrix for local noticing          (p)DE LAGE LANDEN FINANCIAL            H&B Holdings, Inc.
1126-8                                   ATTN LITIGATION & RECOVERY             4625 Hickory Lane
Case 19-82417-CRJ11                      1111 OLD EAGLE SCHOOL ROAD             Tuscumbia, AL 35674-4903
NORTHERN DISTRICT OF ALABAMA             WAYNE PA 19087-1453
Decatur
Thu Mar 19 13:43:19 CDT 2020
Jerry Tidwell Construction, Inc.         United Lumber & Reman, LLC             U. S. Bankruptcy Court
c/o Bradley Arant Boult Cummings, LLP    980 Ford Road                          400 Well Street
Attn: N. Chris Glenos                    Muscle Shoals, AL 35661-1118           P. O. Box 2775
One Federal Place                                                               Decatur, AL 35602-2775
1819 5th Avenue North
Birmingham, AL 35203-2120
*Alabama Department of Revenue           *Alabama Deptartment of Revenue        *Arnold’s Truck Stop, Inc.
PO Box 327483                            Department of Revenue Legal Division   1460 Highway 20
Montgomery, AL 36132-7483                PO Box 320001                          Tuscumbia, AL 35674-6078
                                         Montgomery, AL 36132-0001


*CB&S                                    *Carter Oil Company                    *EV Logistics
PO Box 910                               PO Box 487                             26 W. Zarate St.
Russellville, AL 35653-0910              Sheffield, AL 35660-0487               Rio Grande City, TX 78582-6112



(p)FIRST METRO BANK                      *Harvey F. Robbins, III                *JRC Transportation, Inc.
406 W AVALON AVENUE                      100 B South Main St.                   PO Box 15101
MUSCLE SHOALS AL 35661-2808              Tuscumbia, AL 35674-2429               Newark, NJ 07192-5101



*Nextran Truck Center                    *Ohio Valley Transport, Inc.           *Premier Trailers, LLC
PO Box 820                               750 Economy Dr.                        PO Box 206553
Fultondale, AL 35068-0820                Clarksville, TN 37043-2429             Dallas, TX 75320-6553



*Robbins Properties, Inc.                *Shappire Lumber Co., Inc.             (p)SUNBELT PAPER & PACKAGING INC
100 B South Main St.                     109548 Tammany Lane                    P O BOX 521
Tuscumbia, AL 35674-2429                 Hamilton, MT 59840                     SAGINAW AL 35137-0521



*Taylor Supply Center                    *Total Quality Logistics               *Troy Corporation
c/o Roy Taylor                           PO Box 634558                          PO Box 824736
PO Box 1026                              Cincinnati, OH 45263-4558              Philadelphia, PA 19182-4736
Russellville, AL 35653-1026


*United Lumber                           *Weyerhauser                           ASM Consulting, Inc.
980 Ford Rd                              PO Box 843568                          2949 County Road 30
Muscle Shoals, AL 35661-1118             Dallas, TX 75284-3568                  Florence, AL 35634-6620



Alabama Dept. of Revenue                 Baggett Services, Inc.                 Beverly Robbins
PO Box 2401                              2 South 32nd St.                       100 B South Main St.
Montgomery, AL 36140-0001                Birmingham, AL 35233-3018              Tuscumbia, AL 35674-2429


                Case 19-82417-CRJ11     Doc 127 Filed 03/19/20 Entered 03/19/20 14:51:50            Desc
                                         Main Document    Page 14 of 17
C.H. Robinson Worldwide, Inc.             Free State Trucking, LLC                       Global Fire Sprinklers, LLC
Receivables Control Corp. (RCC)           64 Co Rd 3729                                  4242 Bryson Blvd
7373 Kirkwood Ct., Ste 200                PO Box 398                                     Florence, AL 35630-7319
Osseo, MN 55369-5264                      Addison, AL 35540-0398


H&B Holding, Inc.                         H&B Properties, LLC                            Haleyville Saw Shop, Inc.
Wells Fargo Bank, N.A.                    100 B South Main St.                           1556 Highway 243 S
800 Walnut Street MAC F0005-055           Tuscumbia, AL 35674-2429                       Haleyville, AL 35565-7384
Des Moines, IA 50309-3891


Hoker Trucking                            Integrated Corporate Solutions, Inc.           Internal Revenue Service
30923 52nd Ave                            PO Box 443                                     Centralized Insolvency Operations
Dixon, IA 52745-9719                      Florence, AL 35631-0443                        PO Box 7346
                                                                                         Philadelphia, PA 19101-7346


Internal Revenue Service                  JLE Industries, LLC                            James G. Henderson
P.O. Box 7346                             119 ICMI Rd, Ste 210                           Pritchard, McCall & Jones, L.L.C.
Philadelphia, PA 19101-7346               Dunbar, PA 15431-2358                          505 N 20th Street, Suite 1210
                                                                                         Birmingham, AL 35203-4662


John Ellis Trucking, Inc.                 Joyce White Vance                              Just Right Services, Inc.
3078 Lake Grove Dr.                       US Attorney General                            574 Rose of Sharon Rd
Hernando, MS 38632-7900                   1801 4th Ave North                             Cutler, IL 62238-1100
                                          Birmingham, AL 35203-2101


Karen Schwartz McClure, Esq.              King of Freight, LLC                           Loretta Lynch US Attorney General
1609 Richard Arrington Jr. Blvd. South    110 S. Main St., Ste # 300                     US Dept. of Justice
Birmingham, AL 35205-4952                 Wichita, KS 67202-3751                         950 Pennsylvania Ave NW
                                                                                         Washington, DC 20530-0009


Luther Strange                            MJS Transportation, Inc.                       Miner Saw, Inc.
Alabama Attorney General                  PO Box 816                                     PO Box 2214
PO Box 300152                             Decatur, IN 46733-0816                         Decatur, AL 35609-2214
Montgomery, AL 36130-0152


Motion Industries, Inc.                   Nextran Corporation dba Nextran Rental & Lea   On Time Truck Hauling
PO Box 404130                             Mr. Luis Colon, Director of Credit             21820 Grand Lancelot Dr.
Atlanta, GA 30384-4130                    8100 Chancellor Drive, Suite 130               Kingwood, TX 77339-7700
                                          Orlando, FL 32809-7664


Pendu MFG, Inc.                           Pitney Bowes                                   Purchase Power
718 North Shirk Rd.                       PO Box 371887                                  PO Box 371874
New Holland, PA 17557-9721                Pittsburgh, PA 15250-7887                      Pittsburgh, PA 15250-7874



Quill Corporation                         Quill Tom Riggleman                            Robert M. Ronnlund
PO Box 37600                              7 Technology Circle                            Scott Sullivan Streetman & Fox, P.C.
Philadelphia, PA 19101-0600               Columbia, SC 29203-9591                        2450 Valleydale Road
                                                                                         Birmingham, AL 35244-2015

                Case 19-82417-CRJ11      Doc 127 Filed 03/19/20 Entered 03/19/20 14:51:50                    Desc
                                          Main Document    Page 15 of 17
Sam T Carter Oil Company Inc                         Secretary of the Treasury                            Shoals Rubber & Gasket
Carter Oil Company Inc                               1500 Pennsylvania Ave., NW                           PO Box 1786
P O Box 487                                          Washington, DC 20220-0001                            Decatur, AL 35602-1786
Sheffield, AL 35660-0487


State of Alabama                                     TW3 c/o Transport Clearing East                      Three Chimney Express, Inc.
Department of Revenue Legal Division                 4651 Charlotte Park Dr., Ste 450                     2962 Three Chimney Rd
PO Box 320001                                        Charlotte, NC 28217-1910                             Viroqua, WI 54665
Montgomery, AL 36132-0001


Timber Products Inspection                           Total Quality Logistics, LLC                         U.S. Securities and Exchange Commission
PO Box 919                                           Attn: Joseph B. Wells, Asst. Corp. Couns             Regional Director, Branch of Reorganizat
Conyers, GA 30012-0919                               4289 Ivy Pointe Blvd.                                Atlanta Regional Office, Suite 900
                                                     Cincinnati, OH 45245-0002                            950 East Paces Ferry Road
                                                                                                          Atlanta, GA 30326-1180

United Lumber & Reman, LLC                           United States Attorney                               United States Bankruptcy Administrator
c/o Robert M. Ronnlund                               Northern District of Alabama                         Northern District of Alabama
Scott Sullivan Streetman & Fox, P.C.                 1801 Fourth Avenue North                             1800 Fifth Avenue North
2450 Valleydale Road                                 Birmingham, AL 35203-2101                            Birmingham, AL 35203-2111
Birmingham, AL 35244-2015

Vulco Auto Supply                                    Wells Fargo Lift                                     Weyerhaeuser NR Company
416 Buffalo Rd.                                      Manufacturer Services Group                          220 Occidental Ave S.
Lawrenceburg, TN 38464-3214                          San Francisco, CA 94120                              Seattle, WA 98104-3120



Douglas B. Hargett                                   G. Rick Hall                                         Richard M Blythe
Hall Tanner Hargett P.C.                             Hall Tanner Hargett, P.C.                            United States Bankruptcy Administrator
201 North Water Street                               201 North Water Street                               PO Box 3045
Tuscumbia, AL 35674-1926                             Tuscumbia, AL 35674-1926                             Decatur, AL 35602-3045


Robert J Landry                                      Stuart M Maples
Anniston Bankruptcy Administrator                    Maples Law Firm, PC
1129 Noble Street                                    200 Clinton Avenue W.
Room 117                                             Suite 1000
Anniston, AL 36201-4674                              Huntsville, AL 35801-4919



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


De Lage Landen Financial Services, Inc.              *First Metro Bank                                    *Sunbelt Paper and Packaging
1111 Old Eagle School Road                           406 West Avalon Ave.                                 PO Box 521
Wayne, PA 19087                                      Muscle Shoals, AL 35661                              Saginaw, AL 35137



(d)De Lage Landen                                    (d)De Lage Landen, Financial Services
PO Box 41602                                         1111 Old Eagle School Road
Philadelphia, PA 19101                               Attn: Ken Jones, Litigation & Recovery
                                                     Wayne, PA 19087

                Case 19-82417-CRJ11               Doc 127 Filed 03/19/20 Entered 03/19/20 14:51:50                            Desc
                                                   Main Document    Page 16 of 17
               The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)CB&S Bank                                       (u)First Metro Bank                                  End of Label Matrix
                                                                                                        Mailable recipients    79
                                                                                                        Bypassed recipients     2
                                                                                                        Total                  81




               Case 19-82417-CRJ11              Doc 127 Filed 03/19/20 Entered 03/19/20 14:51:50                              Desc
                                                 Main Document    Page 17 of 17
